FeRguson, Judge
(dissenting):
I dissent.
I agree with my brethren that it was indeed egregious error to hold an en masse examination into the guilty pleas of several accused whose cases were unrelated. I would, however, go further, and, in accord with the several boards of review which have examined the problem, hold such to be reversible error per se. In addition, I disagree with the attempt herein to distinguish United States v Cummings, 17 USCMA 376, 38 CMR 174, and conclude that reversal is likewise required on the basis of the Court’s holding in that case.
This Court has the responsibility to supervise the administration of military justice and to see that procedures are not employed which violate the spirit, if not the letter, of the Uniform Code of Military Justice. United States v Rinehart, 8 USCMA 402, 24 CMR 212. The United States has heretofore conceded our authority in this area. United States v DuBay, 17 USCMA 147, 37 CMR 411. In my opinion, this is an appropriate occasion for its invocation.
Seemingly, there is no area in military justice which gives greater difficulty to the armed services than examination and acceptance of a guilty plea. Though we have laid out in detail a simple procedure employing the standards set down by Congress in 1951, the services are not content to follow the law. See United States v Chancelor, 16 USCMA 297, 36 CMR 453. They continually seek short cuts, as if the employment of judicial techniques are bothersome and as if they fear some accused might realize his plight and put the Government to the proof of its case.
Such has been the case from the beginning. Though Congress made clear its intent that there be an informed and complete inquiry on the record into the providence of each plea of guilty, on promulgation of the Manual for Courts-Martial, United States, 1951, this was reduced to an arid formula which was practically meaningless to an untutored accused. *469See United States v Chancelor, supra. Though Congress specifically required the court-martial to be instructed in all cases on the elements of the offense, those charged with administering military justice soon eliminated that need on the basis no prejudice could flow from instructional omissions in guilty plea cases. United States v Lucas, 1 USCMA 19, 1 CMR 19. On a similar basis, a refusal to allow the court to vote on findings based on such a plea soon followed. See United States v Lucas, supra, and United States v Cruz, 10 USCMA 458, 28 CMR 24. Finally, attempts were even made to do away with an inquiry into the plea’s providence in court, with the whole matter being handled in an unauthorized and informal hearing prior to the court being convened. United States v Robinson, 13 USCMA 674, 33 CMR 206.
Now we have come to the assembly line procedure of military justice. Again, to save time and effort, accused are arraigned in groups and their pleas examined by rote, with trial before the same court-martial proceeding individually. Of course, such procedure is not authorized under either the Code or the Manual, supra, but it does no good merely to make this statement and proceed to hold the matter nonprejudicial. One only has to examine the holdings in United States v Lucas and United States v Cruz, both supra, to understand that this very lack of prejudice will be used as a basis to continue the practice. Moreover, as appellate defense counsel notes, these “bullpen” examinations, smacking of some intolerant police court, lead to inadequate inquiry into the pleas, reception of pro forma answers to ritualistic questions, and no real determination of the voluntariness and providence of the plea.
That is precisely the situation which this record presents. The accused was arraigned with four other men. He was examined in rotation with them and their answers appear only in brief affirmatives and negatives. There is no meaningful inquiry into his pleas on the record, and we are faced with nothing here but a speeded up, assembly line technique of going through what the law officer apparently considered mere formalities in order to get the cases over with quickly. Such is hardly judicial, and we should not only express our stringent disapproval but likewise stamp it as prejudicial per se in order to eliminate the practice wholly. I would so hold.
I likewise would find prejudice in the provision in the pretrial agreement regarding waiver of speedy trial and due process. In United States v Cummings, supra, we condemned such provisions as “contrary to public policy and void.” Id., at page 379. We found prejudice as “the waiver provision leaves us with a record into which there has been stipulated substantial periods of unexplained delay, presenting questions which might otherwise have been settled below.” Id., at page 379. There, we went on to state, at page 380:
“As we have said, the stipulated chronology affirmatively reflects inordinate and unexplained delays at each stage of the proceedings prior to trial. Even after the accused had served the sentence imposed as a result of his prior conviction, the eight-day limitation on forwarding charges, imposed by Code, supra, Article 33, was ignored; it took one week to assign counsel for the pretrial investigation; and after that investigation was deferred for over a month after charges were preferred, it also was finally waived by the accused, with charges being forwarded thirty-six days after the statutory limit. No explanation was given, and trial thereafter was delayed for an additional thirty-five days, even though it had long been known accused intended to plead guilty and the offenses alleged, on their face, involved no difficulties in proof.”
In the instant case, the chronology as set out by the majority likewise indicates substantial periods of unexplained delay. Thus, though accused was apprehended on March 23, 1967, and returned to Camp Pendleton in confinement on March 24, 1967, *470charges were not preferred and forwarded until May 8, 1967, thirty-seven days beyond the eight-day limit set by Code, supra, Article 33, 10 USC § 833. Counsel was not assigned to accused until eight days after he requested such to be made available. And though accused indicated his intention to plead guilty and waived pretrial investigation, he was not in fact tried until July 7, 1967, after he had been in pretrial confinement for one hundred and five days. Finally, it might be noted that Pratt, as was the case in Cummings, supra, was charged with offenses which involved no difficulty of proof.
The situation here, therefore, is, if anything, more aggravated than that in the Cummings case. Here, as there, there are substantial periods of unexplained delay on which accused was precluded a hearing by the void proviso in his pretrial agreement. True, explanations of the delay might be forthcoming but Pratt, as was Cummings, is entitled to the opportunity to demand them, unencumbered by an agreement not to raise the issue. I would so order, and dispose of this case in the same manner as we did in United States v Cummings, supra.
In sum, then, I cannot agree that no prejudice is inherent in a situation wherein an accused can be indefinitely kept in pretrial confinement; caused to waive the issues of speedy trial and due process as a part of his pretrial agreement; and, after waiving almost every right he possesses, may be placed on an assembly line of “justice” and processed as one of a group through a military justice mill. Police court methods have justly earned the condemnation of every right thinking member of the bar. The attempt to introduce them into our processes should be instantly cut off.
I would reverse the decision of the board of review and order a rehearing at which the accused, unencumbered by the pretrial agreement, could receive an individualized hearing on the providence of his guilty plea.